Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jess et al. (USPN 20170097875A1).
As per claims 1,11,13, Jess et al. discloses a method of generating rebuild data for a RAID (Redundant Array of Independent Disks) configuration having one or more failed drives, comprising: sending, by a lead node (paragraph 0036 – storage node having one or more storage devices failed), a message to one or more other computing nodes coupled to the lead node over a network (paragraph 0039 – requests the other chunks in the group from the other storage nodes), each of said one or more other computing nodes coupled to a respective set of drives that are part of the RAID configuration (paragraph 0035 – distribute data across the storage devices RAID 1, RAID 5, RAID 6), the message directing said one or more other computing nodes to generate partial rebuild results (paragraph 0039 – “This may include examining the group entries 304 and chunk entries 308 of the of the data distribution index 300 to identify a group and requesting the chunks of the group from the other storage nodes 106 using a chunk identifier and/or a group identifier”); 
receiving the partial rebuild results by the lead node (Figure 4, block 412 – retrieve other chunks in the same group from other storage nodes and  paragraph 0039 - retrieves the other chunks in the group from the other storage nodes); and 
generating complete rebuild data for rebuilding said one or more failed drives based at least in part on the partial rebuild results (Figure 4, block 414 – use other chunks in the group to recreate unreadable chunk using upper-level data protection scheme and paragraph 0040 – “recovers the chunk 204 corresponding to the inaccessible data segment 210 using a recovery algorithm of the upper-level data protection scheme”).

As per claims 2,12,14, Jess et al. discloses wherein the lead node is coupled to a set of drives that are part of the RAID configuration (paragraph 0036 – storage node having one or more storage devices), and wherein generating the complete rebuild data is further based on data from the set of drives coupled to the lead node (Figure 4, block 414 – use other chunks in the group to recreate unreadable chunk using upper-level data protection scheme and paragraph 0040 – “recovers the chunk 204 corresponding to the inaccessible data segment 210 using a recovery algorithm of the upper-level data protection scheme”).
As per claims 3,15, Jess et al. discloses wherein said one or more other computing nodes include multiple other computing nodes (paragraph 0034 – distributed storage system 104 and paragraph 0023 – plurality of storage nodes 106), and wherein directing said one or more other computing nodes to generate partial rebuild results includes directing each of the other computing nodes to generate respective partial rebuild results based on the respective set of drives coupled thereto (paragraph 0039 – requests the other chunks in the group from the other storage nodes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,6,17 are rejected under 35 U.S.C. 103 as being unpatentable over Jess et al. in view of Aho et al. (USPN 20120331065A1).
As per claim 5, Jess et al. fails to explicitly state wherein sending the message by the lead node includes transmitting the message via an API (Application Program Interface) between the lead node and said one or more other computing nodes.
	Jess et al. does discloses sending requests to other storage nodes in paragraph 0039 and the storage nodes communicate over a back-end network in paragraph 0017.
	Aho et al. discloses wherein sending the message by the lead node includes transmitting the message via an API (Application Program Interface) between the lead node and said one or more other computing nodes in paragraph 0029 – sending work request from a first node to a second node through an API.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the API for transmitting requests between nodes of Aho et al. into the transferring of requests between the lead node and the other nodes across a network of Jess et al.. A person of ordinary skill in the art would have been motivated to make the modification because API’s are used to allow communication between nodes in a network as disclosed in paragraph 0029.

As per claim 6, Jess et al. fails to explicitly state wherein the API is based on RDMA (Remote Direct Memory Access).
Jess et al. does discloses sending requests to other storage nodes in paragraph 0039 and the storage nodes communicate over a back-end network in paragraph 0017.
	Aho et al. discloses the API is based on RDMA (Remote Direct Memory Access) in paragraph 0029 – sending work request from a first node to a second node using RDMA.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using RDMA to send work requests from a first node to a second node of Aho et al. into the transferring of requests between the lead node and the other nodes across a network of Jess et al.. A person of ordinary skill in the art would have been motivated to make the modification because RDMA operations are used to move data between the memory of a local computer and the memory of a remote computer as disclosed in paragraph 0005.

As per claim 17, Jess et al. fails to explicitly state wherein sending the message by the lead node includes transmitting the message via an API (Application Program Interface) between the lead node and said one or more other computing nodes, wherein the API is based on RDMA (Remote Direct Memory Access).
Jess et al. does discloses sending requests to other storage nodes in paragraph 0039 and the storage nodes communicate over a back-end network in paragraph 0017.
	Aho et al. discloses wherein sending the message by the lead node includes transmitting the message via an API (Application Program Interface) between the lead node and said one or more other computing nodes, wherein the API is based on RDMA (Remote Direct Memory Access) in paragraph 0029 – sending work request from a first node to a second node through an API using RDMA.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the API for transmitting requests using RDMA between nodes of Aho et al. into the transferring of requests between the lead node and the other nodes across a network of Jess et al.. A person of ordinary skill in the art would have been motivated to make the modification because API’s are used to allow communication between nodes in a network as disclosed in paragraph 0029 and RDMA operations are used to move data between the memory of a local computer and the memory of a remote computer as disclosed in paragraph 0005.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jess et al. in view of Dhuse et al. (USPN 11221917B1).
	As per claim 21, Jess et al. fails to explicitly state the partial rebuild results received from at least one of said one or more other computing nodes include results calculated from at least two drives 
Jess et al. does discloses in paragraph 0035 – the storage nodes distribute its portion of the data across a plurality of storage devices, paragraph 0039 – requests the other chunks in the group from the other storage nodes and based on any suitable criteria and paragraph 0048 – for making various changes, substitutions, and alterations.
Dhuse et al. discloses the partial rebuild results received from at least one of said one or more other computing nodes include results calculated from at least two drives in column 26, lines 47 – column 27, line 38 – rebuilding data from various numbers of storage units.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rebuilding data from various numbers of storage units in Dhuse et al. in the storage nodes distributing its portion of the data across a plurality of storage devices of Jess et al. A person of ordinary skill in the art would have been motivated to make the modification because multiple storage units store one of the data slices needed to produce the rebuilt data slice as disclosed in column 26, lines 27-33.

Claim Objections
Claims 4,7-10,16,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims are objected to because they either could not be found over the prior art or there was no reason to combine with prior art.

Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. Concerning Applicant’s arguments on pages 12-13 on Jess failing to describe any partial rebuild data, as indicated in paragraphs 0039-0040, the chunks that are needed to recreate unreadable chunks according to a recovery algorithm for a partial node rebuild. Therefore, a partial rebuild is performed. If the partial rebuild is supposed to be performed in a particular manner, please amend the claims to identify a particular method. 
Concerning Applicant’s arguments of independent claims 11 and 13, please see the above response.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113